Citation Nr: 1440983	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-22 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the left knee.

2.  Entitlement to an increased rating in excess of 10 percent for instability of the left knee.

3.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the right knee.

4.  Entitlement to an increased rating in excess of 10 percent for anterior cruciate ligament insufficiency and instability of the right knee.  



REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, attorney

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to August 1999.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals documents that are either not pertinent to the present appeal or duplicative of documents contained within the physical claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to afford the Veteran a VA examination.  Although the Veteran underwent a VA examination to assess the severity of his bilateral knee disorders in September 2012, the examination did not include a review of the claims file.  In the examination report, the examiner noted that the Veteran had no meniscal conditions or surgical procedures for meniscal conditions, when, in fact, the Veteran a right knee scope and medial meniscectomy in September 2010, which is documented in the claims file

Additionally, the treatment records show that the Veteran wears knee braces for support.  A 2010 VA examination diagnosed right knee anterior cruciate ligament insufficiency and instability and left knee instability.  The 2012 VA examiner noted no instability in either knee, without providing any explanation.  Coupled with the above finding that there were no meniscal conditions, this lack of clarity requires another examination with claims file review.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left and right knee disorders. After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.

2. After any additional records are associated with the claims file, afford the Veteran a VA examination with an appropriate examiner to ascertain the current severity and manifestations of his left and right knee disorders.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  Such review must be noted.  An explanation for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

The examiner should comment on the severity of the Veteran's left and right knee disabilities and report all signs and symptoms necessary for evaluating the disabilities under the rating criteria. 

In particular, for each knee, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; the symptomatic removal of semilunar cartilage; or impairment of the tibia and fibula. 

The examiner should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner must indicate which testing was completed to determine instability and if it is found not present, if the prior instability and ligament insufficiency found in 2010 has resolved.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2013). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims must be readjudicated, including review of the VA treatment records in Virtual VA and VBMS. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



